1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                       Case No.:   19CR02938-WQH
11
                Plaintiff,
12
          v.                           ORDER AND JUDGMENT TO DISMISS
13                                     INFORMATION WITHOUT PREJUDICE
     REFUGIO PEREZ-GONZALEZ,
14
                Defendant.
15

16

17

18       Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20       IT IS ORDERED that Motion to dismiss (ECF NO. 20) is granted and

21 the Information in Criminal Case No. 19CR02938-WQH against defendant

22 REFUGIO PEREZ-GONZALEZ be, and hereby is, dismissed;

23       IT IS SO ORDERED.
24
     Dated: August 20, 2019

25

26
27

28



30
